 1                     UNITED STATES DISTRICT COURT
 2                          DISTRICT OF NEVADA
                                                   -oOo-
 3     UNITED STATES OF AMERICA,                     )   Case No.: 2:19-cr-00021-RFB-NJK
                                                     )
 4                                                   )   ORDER FOR ISSUANCE OF
                    Plaintiff,
                                                     )   WRIT OF HABEAS CORPUS
 5                                                   )   AD PROSEQUENDUM FOR
            vs.                                      )   DORIAN MARSHANE GIVENS
 6                                                   )   (ID#) 01855575
        DORIAN MARSHANE GIVENS,                      )
                                                     )
 7                  Defendant.                       )
                                                     )
 8

 9        Upon reading the petition of the United States Attorney for the District of Nevada, and

10   good cause appearing therefore,

11        IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum issue out of

12   this Court, directing the production of the body of the said DORIAN MARSHANE GIVENS

13   before the United States District Court at Las Vegas, Nevada, on or about March 6, 2019 at the

14   hour of 1:45 p.m. for status conference and any further proceedings and from time to time and

15   day to day thereafter until excused by the said Court.

16                         February26,
                    DATED: February 27,2019
                                        2019

17

18                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24
